Case 1:20-cv-02985-WJM-SKC Document 114 Filed 12/11/20 USDC Colorado Page 1 of 22




                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 20-cv-2985-WJM-SKC

   DENVER HOMELESS OUT LOUD, et al.,

          Plaintiffs,
   v.

   DENVER, COLORADO, et al.,

          Defendants.


                         STATE DEFENDANTS’ MOTION TO DISMISS
   ______________________________________________________________________________

          State Defendants, Governor Jared Polis, and Colorado State Patrol Troopers

   Alec Barkley, J.P. Burt, William Caldwell, Umair Cheema, Jacob Cleveland, Crystal

   Crenshaw, Colin Daugherty, Gregory Davey, David Dinkel, Joe Dirnberger, Andrew

   Gasparovic, Christopher Gonzales, Nathan Hardy, Jeremy Harrington, Heidi Jewett,

   Geoffrey Keeling, Doug Kline, Bryan Larreau, Thomas Major, Sean McCall, Brandon

   Novy, Haas E. Pratt, Kevin Rae, Kyle Ross, Rusty Sanchez, Victor Sargenti, Tye

   Simcox, Jonathan Strickland, Nicholas Trujillo, Ryan Voss, Darce Weil, and Patrick

   Williams (State Patrol Defendants), move to dismiss Plaintiffs’ Amended Complaint

   (Doc. 46) under Fed. R. Civ. P. 12(b)(1) and (6).

                           STATEMENT REGARDING CONFERRAL

          Undersigned counsel conferred with counsel for both Plaintiffs and Denver

   Defendants. Counsel for State Defendants outlined the grounds asserted for dismissal

   of Plaintiffs’ claims. Plaintiffs oppose the relief requested in this motion.
Case 1:20-cv-02985-WJM-SKC Document 114 Filed 12/11/20 USDC Colorado Page 2 of 22




                                         BACKGROUND

          Plaintiffs’ claims against State Defendants are based on a single incident:

   Denver’s July 29, 2020 clean-up of Lincoln Park.1 There is no dispute that this clean-up

   was planned and ordered by the City and County of Denver and primarily carried out by

   its employees. Am. Compl., ¶¶ 193, 194 (Doc. 46). According to Plaintiffs’ amended

   complaint, Denver officials posted the notice that the park would be closed due to health

   concerns, id. ¶ 204; advised campers that they needed to remove their belongings from

   the park, id. ¶ 206; and coordinated the seizure and destruction of campers’ property.

   Id. ¶204. In fact, Plaintiffs acknowledge that it was “Denver’s customs, policies, and/or

   practices, and the decisions of its final policymakers, [that] were the moving force

   behind the Defendants’ violation of Plaintiffs’ constitutional rights.” Id. ¶¶ 446, 459, 477,

   494.

          Plaintiffs nonetheless sue the Governor and 32 Colorado State Patrol troopers,

   attempting to also hold them responsible for Denver’s actions in clearing Lincoln Park.

   Of the 592 paragraphs of factual allegations in the Amended Complaint, only a handful

   mention either the Governor or State Patrol troopers, and none identify the actions of

   any individual trooper. Plaintiffs only claim that “CSP Defendants” or “CSP troopers” set

   up a fence along the perimeter of the park, id. ¶ 205, and, over four hours after the

   clean-up began, id. ¶¶ 203, 216, prevented campers from re-entering the park to

   retrieve their property. Id. ¶¶ 209, 222, 229, 252. As for the Governor, Plaintiffs claim


   1
    Lincoln Park is also known as Veteran’s Park. The park is located west of the State
   Capitol in Denver, between Colfax to the north and 14th Avenue to the south, and
   between Lincoln to the east and Broadway to the west.

                                                 2
Case 1:20-cv-02985-WJM-SKC Document 114 Filed 12/11/20 USDC Colorado Page 3 of 22




   that he “welcomed” the park clean-up, id. ¶ 190; that he “directed” the actions of CSP

   troopers, id. ¶ 222; and that he was aware that troopers prevented campers from re-

   entering the park to retrieve their property. Id. All of Plaintiffs’ remaining allegations are

   directed to Denver or generically to all “Defendants,” even though the State Defendants’

   role in the actions described in the amended complaint was plainly limited.

                                     ARGUMENT SUMMARY

          Plaintiffs claim that the Governor and State Patrol Defendants violated the Fourth

   Amendment, as well as the Fourteenth Amendment, by violating the Takings Clause

   and Plaintiffs’ substantive and procedural due process rights. Am. Compl., Claims 1 - 4,

   ¶¶ 436- 498 (Doc. 46). In passing, Plaintiffs also claim to be seeking declaratory

   injunctive relief against “other Defendants” under § 13-21-131, C.R.S., in which they

   assert violations of the State Constitution. Id. ¶¶ 508, 517, 525, 537, 551, 561. The

   Governor and CSP troopers are named in their individual capacities on the federal

   claims for money damages; the Governor is named in his official capacity on the federal

   and state law claims to the extent Plaintiffs request injunctive relief.

          Plaintiffs have not asserted proper claims against any State Defendants. The

   claims against the Governor in his official capacity are barred by Eleventh Amendment

   immunity. An exception to Eleventh Amendment immunity permits suits against state

   officials seeking to enjoin alleged ongoing violations of federal law. But in making a

   state officer a party defendant, a plaintiff must establish a connection with the

   enforcement of an act alleged to be unconstitutional. Plaintiffs’ complaint neither

   plausibly alleges an ongoing violation of federal law by the Governor nor establishes a



                                                  3
Case 1:20-cv-02985-WJM-SKC Document 114 Filed 12/11/20 USDC Colorado Page 4 of 22




   connection between the Governor and the enforcement of the municipal codes and city

   health regulations at issue in the July 29, 2020 clean-up of Lincoln Park.

          Additionally, Plaintiffs’ request for permanent injunctive relief from the Governor

   fails because Plaintiffs do not have standing based on the face of their complaint to

   obtain an injunction. Because the Lincoln Park operation was set in motion and directed

   by Denver, Plaintiffs have not established an ongoing injury-in-fact that was caused by

   the Governor or that could be remedied by him.

          Plaintiffs’ purported claims for injunctive relief under the State Constitution fail for

   the same reasons as the other official capacity claims. In addition, Plaintiffs cannot use

   § 13-21-131, C.R.S. as a vehicle to hold the Governor liable because that statute solely

   provides a cause of action against peace officers.

          The individual capacity claims against the Governor cannot stand because

   Plaintiffs have failed to allege facts which, if true, would support a finding that the

   Governor personally violated their constitutional rights. Plaintiffs claim that the Governor

   “directed” the actions of CSP troopers and “knew” what actions the troopers were

   taking. But these allegations are wholly conclusory and insufficient to find that the

   Governor himself violated Plaintiffs’ constitutional rights. Nor have Plaintiffs plausibly

   established that the Governor has supervisory authority over the day-to-day activities of

   State Patrol troopers simply by virtue of his office. Plaintiffs’ failure to establish the

   personal involvement of the Governor in a constitutional violation is fatal to Plaintiffs’

   claims because they 1) fail to state § 1983 claims; and 2) the Governor is entitled to

   qualified immunity.



                                                  4
Case 1:20-cv-02985-WJM-SKC Document 114 Filed 12/11/20 USDC Colorado Page 5 of 22




          The § 1983 claims against the State Patrol Defendants in their individual

   capacities are likewise barred because Plaintiffs have not plausibly identified which

   troopers personally participated in the claimed constitutional violations or what unlawful

   actions those individual troopers took. Claims alleging that all “defendants” collectively

   violated Plaintiffs’ constitutional rights fail to state the personal participation of each

   trooper. As a result, Plaintiffs have not stated a claim and the State Patrol Defendants

   are entitled to qualified immunity.

          Plaintiffs’ § 1983 claims further fail because Plaintiffs have not established the

   elements of the various constitutional violations they allege. Plaintiffs’ allegations do not

   support the elements of the Fourteenth Amendment takings, substantive due process,

   or procedural due process claims. These failures to state a claim require dismissal and

   entitle all State Defendants to qualified immunity.

                                            ARGUMENT

          I.      Standard of Review

          A motion to dismiss based on Eleventh Amendment immunity is treated as a

   motion to dismiss for lack of subject matter jurisdiction pursuant to Rule 12(b)(1). Harris

   v. Owens, 264 F.3d 1282, 1288 (10th Cir. 2001). Because federal courts may exercise

   jurisdiction only when authorized to do so, there is a presumption against federal

   jurisdiction. Neiberger v. Hawkins, 150 F. Supp. 2d 1118, 1120 (D. Colo. 2001). The

   party invoking the Court’s jurisdiction – here, Plaintiffs – bear the burden of establishing

   the Court’s jurisdiction. Id.

          In reviewing a Rule 12(b)(6) motion for the failure to state a claim for relief, a



                                                  5
Case 1:20-cv-02985-WJM-SKC Document 114 Filed 12/11/20 USDC Colorado Page 6 of 22




   court must accept well-pleaded allegations as true and view the allegations in a light

   most favorable to the plaintiff. Casanova v. Ulibarri, 595 F.3d 1120, 1124 (10th Cir.

   2010). But Rule 12(b)(6) requires that a complaint contain more than conclusory

   allegations or conclusions. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). To

   survive a motion to dismiss, a complaint does not need to include detailed factual

   allegations, but “[f]actual allegations must be enough to raise a right to relief above the

   speculative level.” Id. “The burden is on the plaintiff to frame ‘a complaint with enough

   factual matter (taken as true) to suggest’ that he or she is entitled to relief.” Robbins v.

   Okla., 519 F.3d 1242, 1247 (10th Cir. 2008) (quoting Twombly, 550 U.S. at 556).

          As part of their Rule 12(b)(6) motion, State Defendants also assert their right to

   qualified immunity. “[Q]ualified immunity protects government officials from liability for

   civil damages insofar as their conduct does not violate clearly established statutory or

   constitutional rights of which a reasonable person would have known.” Pearson v.

   Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818

   (1982)) (quotation marks omitted). Plaintiffs bear a heavy burden of establishing both a

   constitutional violation and that the constitutional right was clearly established at the

   time of the alleged violation. Thomas v. Kaven, 765 F.3d 1183, 1194 (10th Cir. 2014)

   (quoting Archuleta v. Wagner, 523 F.3d 1278, 1283 (10th Cir. 2008)) (quotation marks

   omitted).

          II.    Plaintiffs’ official capacity claims against the Governor are
                 jurisdictionally barred.

                 A.     The Governor has Eleventh Amendment immunity on the
                        official capacity claims against him.



                                                 6
Case 1:20-cv-02985-WJM-SKC Document 114 Filed 12/11/20 USDC Colorado Page 7 of 22




          As outlined in the Governor’s response to Plaintiffs’ motion for preliminary

   injunction (Doc. 67), Plaintiffs’ official capacity claims against the Governor are barred

   by Eleventh Amendment immunity, and they should be dismissed under Rule 12(b)(1).

   The State and its officers are not subject to suit in federal court, even on claims for

   injunctive relief. See, e.g., Eastwood v. Dep’t of Corrs. of Okla., 846 F.2d 627, 631 (10th

   Cir. 1988) (The Eleventh Amendment “prohibits suits in federal court against a state by

   its own citizens.”).

          The Ex parte Young doctrine is a notable exception to this immunity, permitting

   some suits seeking prospective relief against state officials in order to enforce the

   observance of federal rights by states. Buchheit v.Green, 705 F.3d 1157, 1159 (10th

   Cir. 2012) (citing Ex parte Young, 209 U.S. 123, 159-60 (1908)). That exception is not

   applicable here for two reasons: 1) there is no ongoing violation of federal law; and, 2)

   the Governor has no connection with the enforcement of Denver’s municipal code or

   Denver’s health regulations.

          The Ex parte Young exception may be invoked only when a plaintiff has plausibly

   alleged an ongoing violation of federal law. Muscogee (Creek) Nation v. Pruitt, 669 F.3d

   1159, 1167 (10th Cir. 2012). To determine whether the Ex parte Young exception

   applies, courts need not determine whether an actual violation of federal law occurred.

   Id. Instead, courts “need only conduct a straightforward inquiry into whether the

   complaint alleges an ongoing violation of federal law and seeks relief properly

   characterized as prospective.” Id. (quoting Verizon Md., Inc. v. Pub. Serv. Comm’n of

   Md., 535 U.S. 635, 645 (2002)).



                                                 7
Case 1:20-cv-02985-WJM-SKC Document 114 Filed 12/11/20 USDC Colorado Page 8 of 22




          Here, Plaintiffs do not allege any ongoing violation of federal law by the Governor

   requiring injunctive relief. Plaintiffs plead only that the Governor acted in a single

   instance over four months ago to direct the actions of State Patrol Defendants in Lincoln

   Park. Plaintiffs do not allege, and there are no facts to support, that the Governor is

   conducting any ongoing enforcement actions in the Park. Because Plaintiffs have not,

   and cannot, assert an ongoing violation of their federal constitutional rights by the

   Governor, the Governor is entitled to Eleventh Amendment immunity.

          The Ex parte Young exception does not apply for a second reason. For a state

   official to be subjected to an injunction, “it is plain that such officer must have some

   connection with the enforcement of the act, or else it is merely making him a party as a

   representative of the state, and thereby attempting to make the state a party.” Peterson

   v. Martinez, 707 F.3d 1197, 1205 (10th Cir. 2013) (quoting Ex parte Young, 209 U.S.

   123, 157 (1908)). “Defendants are not required to have a special connection to the

   unconstitutional act or conduct. Rather, state officials must have a particular duty to

   enforce the statute in question and a demonstrated willingness to exercise that duty.” Id.

   (quoting Prairie Band Potawatomi Nation v. Wagnon, 476 F.3d 818, 828 (10th

   Cir.2007)) (internal quotations omitted) (emphasis added).

          Again, Plaintiffs allege only State Defendants’ involvement in a clean-up of

   Lincoln Park pursuant to municipal ordinances and a municipal public health order.

   Plaintiffs do not allege, nor is there independent authority for the proposition, that the

   Governor has a duty to enforce municipal ordinances such as the Denver camping ban

   or Denver public health orders, even on State property. As a result, the Ex parte Young



                                                 8
Case 1:20-cv-02985-WJM-SKC Document 114 Filed 12/11/20 USDC Colorado Page 9 of 22




   doctrine may not be invoked, and the Governor may not be sued for prospective

   injunctive relief.

                  B.    Plaintiffs have not established standing for their request that a
                        permanent injunction be entered against the Governor.

          For the same reasons outlined in the Governor’s response to Plaintiffs’ motion for

   preliminary injunction (Doc. 67), Plaintiffs have not established the basic elements of

   standing to seek permanent injunctive relief against the Governor. Plaintiffs must

   demonstrate standing for each kind of relief they seek. Friends of the Earth, Inc. v.

   Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 185 (2000) (noting that a plaintiff may

   have standing to pursue damages but not injunctive relief). In order to invoke the

   Court’s jurisdiction, a plaintiff must demonstrate, at an irreducible minimum, that: 1) he

   has suffered some actual or threatened injury as a result of the putatively illegal conduct

   of the defendant; 2) the injury is traceable to the challenged conduct; and 3) the injury is

   likely to be redressed if the requested relief is granted. PeTA v. Rasmussen, 298 F.3d

   1198, 1202 (10th Cir. 2002). When these elements are not met, allowing courts to

   oversee executive actions intrudes into the policy making functions of the executive.

   See Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009). Here, Plaintiffs cannot

   establish any of the elements of standing.

                        1.     Because they do not face an immediate and substantial
                               threat of injury from the Governor, Plaintiffs cannot
                               establish an injury-in-fact.

          To seek injunctive relief, Plaintiffs must show that they are under threat of

   suffering an injury in fact that is concrete and particularized; “the threat must be actual

   and imminent, not conjectural or hypothetical.” Summers, 555 U.S. at 493. Put another


                                                 9
Case 1:20-cv-02985-WJM-SKC Document 114 Filed 12/11/20 USDC Colorado Page 10 of 22




    way, the threatened injury must be “real, immediate, and direct.” Chamber of Commerce

    of U.S. v. Edmondson, 594 F.3d 742, 756 (10th Cir. 2010) (internal citations omitted).

    The alleged injury must be “certainly impending” and may not be based “merely on

    subjective apprehensions that the defendant might act unlawfully.” Finstuen v. Crutcher,

    496 F.3d 1139, 1143–44 (10th Cir. 2007) (internal quotations omitted). While past harm

    may be relevant, past harm alone is not sufficient to establish standing to obtain

    injunctive relief. City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983) (“[P]ast exposure

    to illegal conduct does not in itself show a present case or controversy regarding

    injunctive relief....”) (quoting O’Shea v. Littleton, 414 U.S. 488, 495-496 (1974)). Claims

    for prospective relief require a continuing injury. PeTA, 298 F.3d at 1202.

           Here, Plaintiffs have not established a real or immediate threat that they will

    again be harmed by the complained-of conduct by the Governor. Plaintiffs recognize

    that the July 29, 2020 clean-up of the Park was directed by Denver; it was not an

    enforcement action initiated under state law or the Governor’s independent enforcement

    authority. See, e.g., Am. Compl., ¶¶ 163, 193-195 (Doc. 46). Even according to

    Plaintiffs’ description, State actors provided only limited support services. Id. ¶ 196.

    More importantly, Plaintiffs have not established either a continuing injury or a real and

    immediate threat of future injury. They have not established that there will be another

    clean-up of Lincoln Park, and in fact, this injury is unlikely to repeat since the Park is

    fenced and closed indefinitely. As a result, Plaintiffs have not established standing to

    seek prospective injunctive relief.




                                                  10
Case 1:20-cv-02985-WJM-SKC Document 114 Filed 12/11/20 USDC Colorado Page 11 of 22




                         2.     Plaintiffs have not established an ongoing injury
                                traceable to the Governor’s conduct or that the
                                Governor could redress their claimed injury.

           Plaintiffs also fail to establish standing because their alleged injuries are not

    traceable to any conduct by the Governor. To demonstrate the requisite causation, a

    plaintiff must show “a causal connection between the injury and the conduct complained

    of—the injury must be fairly traceable to the challenged action of the defendant, and not

    the result of the independent action of some third party not before the court…”. State of

    Utah v. Babbitt, 137 F.3d 1193, 1202 (10th Cir. 1998) (internal citation omitted).

    Likewise, Plaintiffs have not established that an injunction against the Governor would

    redress their injuries when the Governor was not responsible for the clean-up of Lincoln

    Park. See Lawrence v. Colo., 455 F. Supp. 3d 1063, 1072-73 (D. Colo. 2020).

           Plaintiffs challenge Denver’s camping ban and Denver’s enforcement of that ban.

    Plaintiffs repeatedly reiterate that “Denver’s customs, policies, and/or practices, and the

    decisions of its final policymakers, were the moving force” behind the violation of their

    constitutional rights.” Am. Compl., ¶¶ 446, 459, 477, 494 (Doc. 46). Plaintiffs have not

    established a similar injury caused by the Governor. Because Plaintiffs have not shown

    that their alleged injuries are traceable to any decisions or acts of the Governor, they

    cannot establish standing to obtain injunctive relief against him.

           III.   Plaintiffs fail to state claims for injunctive relief under the State
                  Constitution.

           Plaintiffs also bring five claims, Claims 7 – 12, under § 13-21-131, C.R.S. (2020),

    a new state law that provides a vehicle for asserting claims under the Colorado

    Constitution, much like § 1983. Plaintiffs sue various Denver Defendants, and in


                                                 11
Case 1:20-cv-02985-WJM-SKC Document 114 Filed 12/11/20 USDC Colorado Page 12 of 22




    passing, state that they intend to seek relief from “other Defendants” for declaratory and

    injunctive relief. Am. Compl., ¶¶ 508, 517, 525, 537, 551, 561 (Doc. 46). The Governor,

    however, is the only State Defendant sued in his official capacity, and he is the only

    defendant who could provide the injunctive relief Plaintiffs seek.

           But Plaintiffs cannot obtain injunctive relief from the Governor by asserting state

    law claims in federal court. The Eleventh Amendment bars “any suit, in law or equity”

    brought by citizens of a state against the state itself. Welch v. Texas Dep’t of Highways

    and Pub. Transp., 483 U.S. 468, 473 (1987) (citations omitted); see also Johns v.

    Stewart, 57 F.3d 1544, 1553 (10th Cir. 1995) (holding that the Ex parte Young

    exception does not permit suits seeking to enjoin state officials from violating state law).

    For this reason, Plaintiffs’ claims for injunctive relief based on alleged violations of the

    Colorado Constitution are jurisdictionally barred.

           The State Constitution claims are barred for another reason – the statute

    Plaintiffs use does not apply to the only State Defendant sued who could provide

    injunctive relief to Plaintiffs – the Governor in his official capacity. Section 13-21-131(1)

    provides for a cause of action against a “peace officer” who is “employed by a local

    government” for depriving any individual of the rights secured by article II of the

    Colorado Constitution. Therefore, the only proper defendants under the statute are

    those who are both peace officers and employees of a local government. The Governor

    is plainly neither; and Plaintiffs do not allege otherwise.2 And even if Plaintiffs could


    2
     While CSP troopers are peace officers, they also are not employees of a local
    government. Therefore, § 13-21-131, C.R.S. does not provide a vehicle for Plaintiffs to
    sue any State Defendants for damages or for injunctive or declaratory relief.

                                                  12
Case 1:20-cv-02985-WJM-SKC Document 114 Filed 12/11/20 USDC Colorado Page 13 of 22




    bring an injunctive relief claim against the Governor in his officiality capacity under this

    state law, it would fail for the jurisdictional reasons stated in sections II.A. and II.B.

    above.

           IV.      Plaintiffs’ individual capacity claims against the Governor are barred
                    for failure to sufficiently establish that he personally violated clearly
                    established federal constitutional rights.

                    A.     Plaintiffs have failed to state plausible individual capacity
                           claims against the Governor.

             Plaintiffs’ Claims 1 – 4 are § 1983 claims against State Defendants, including the

    Governor, in their individual capacities. Plaintiffs assert various constitutional violations.

    Personal participation is an essential element of a § 1983 action. Gallagher v. Shelton,

    587 F.3d 1063, 1069 (10th Cir. 2009). When a plaintiff asserts a constitutional claim

    against an individual, he must allege specific facts that demonstrate how that individual

    personally participated in the asserted constitutional violation. Henry v. Storey, 658 F.3d

    1235, 1241 (10th Cir. 2011). “A plaintiff’s failure to satisfy this requirement will trigger

    swift and certain dismissal.” Estate of Roemer v. Johnson, 764 F. App’x 784, 790 n. 5

    (10th Cir. 2019).

             Moreover, to state a plausible claim for relief, a plaintiff must provide defendants

    with the grounds on which the claim rests. Robbins, 519 F.3d at 1248. “[I]f [the

    allegations in a complaint] are so general that they encompass a wide swath of conduct,

    much of it innocent, then the plaintiffs ‘have not nudged their claims across the line from

    conceivable to plausible.’” Id. (quoting Twombly, 550 U.S. at 570). “Factual allegations

    must be enough to raise a right to relief above the speculative level.” Twombly, 550 U.S.




                                                   13
Case 1:20-cv-02985-WJM-SKC Document 114 Filed 12/11/20 USDC Colorado Page 14 of 22




    at 555. Conclusory allegations are not entitled to the presumption that the allegations

    are true. Ruiz v. McDonnell, 299 F.3d 1173, 1181 (10th Cir. 2002).

           Plaintiffs’ allegations against the Governor in his individual capacity satisfy

    neither of these standards. Plaintiffs’ individual capacity claims are based on two

    allegations: first, that the Governor “directed” the actions of the CSP troopers, and

    second, that the Governor “knew” that hours after the clean-up began, troopers were

    preventing campers from re-entering the park. Am. Compl., ¶ 222 (Doc. 46). These

    paltry allegations are insufficient to plausibly establish that the Governor personally

    engaged in a violation of Plaintiffs’ constitutional rights.

           Plaintiffs offer no facts explaining when or how the Governor directed CSP

    troopers and this conclusory statement is not enough to establish his personal

    participation in a constitutional violation. Plaintiffs make no allegation that the Governor

    performed some role in formulating the CSP’s operational plan for the Lincoln Park

    clean-up or that on the day of the clean-up he directed troopers to do any particular

    action. They certainly do not establish that the Governor himself directed conduct that

    was wrongful or even that his direction caused some constitutional violation. Nor have

    Plaintiffs alleged any facts or law showing that the Governor, by virtue of his office,

    supervises CSP troopers. The CSP’s chief, not the Governor, is responsible for the

    high-level supervision of CSP troopers.3 As a result, Plaintiffs’ allegation that the

    Governor directed CSP troopers is a conclusory allegation not entitled to the


    3
     The Colorado State Patrol is a division of the Colorado Department of Public Safety
    and is overseen by CSP’s chief, who “supervise[s] and direct[s] the administration and
    all activities of the Colorado state patrol.” § 24-33.5-204, C.R.S.

                                                   14
Case 1:20-cv-02985-WJM-SKC Document 114 Filed 12/11/20 USDC Colorado Page 15 of 22




    presumption of truth. Absent supporting facts, Plaintiffs’ allegations never rise above the

    speculative level. See Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (noting that to state a

    claim against a government official for the violation of an individual’s constitutional

    rights, “a plaintiff must plead that each Government-official defendant, through the

    officials own individual actions, has violated the constitution.”).

           Similarly, Plaintiffs’ claims that the Governor “knew” that CSP troopers were

    preventing campers from re-entering Lincoln Park, hours after the clean-up began,

    cannot serve as the plausible basis for Plaintiffs’ constitutional claims. Even if the

    Governor knew what was happening in Lincoln Park, his knowledge is not

    unconstitutional conduct. Mere knowledge of, or even acquiescence, is insufficient to

    establish the Governor’s liability in an individual capacity. See, e.g., Id. (“vicarious

    liability is inapplicable to ... § 1983 suits”). And even if the Governor could be

    considered the troopers’ supervisor, occupying a rung in a supervisory chain is not

    sufficient. Supervisory liability for constitutional claims requires a causal connection

    between a supervisor’s involvement and the alleged constitutional violation. Dodds v.

    Richardson, 614 F.3d 1185, 1199 (10th Cir. 2010). Plaintiffs have alleged no such

    connection here, and therefore, the claim against him in his individual capacity should

    be dismissed.

                  B.     The Governor is entitled to qualified immunity.

           For the same reason that the individual capacity claims against the Governor are

    deficient, the Governor is also entitled to qualified immunity. A government official is

    entitled to qualified immunity “when ‘the facts that a plaintiff has alleged’ fail to ‘make



                                                  15
Case 1:20-cv-02985-WJM-SKC Document 114 Filed 12/11/20 USDC Colorado Page 16 of 22




    out a violation of a constitutional right.’” Montoya v. Vigil, 898 F.3d 1056, 1064 (10th Cir.

    2108) (quoting Pearson, 555 U.S. at 232). Because Plaintiffs plead no facts showing

    that the Governor took actions that might plausibly be regarded as unconstitutional, the

    Governor is entitled to qualified immunity. As a result, Plaintiffs’ First, Second, Third and

    Fourth Claims against the Governor in his individual capacity should be dismissed.

           V.     Plaintiffs’ federal constitutional claims against the individual State
                  Patrol Defendants fail because Plaintiffs’ collective allegations do
                  not adequately state specific constitutional violations by each
                  individual trooper.

                  A.     Plaintiffs fail to allege that any State Patrol Defendant
                         personally participated in a violation of constitutional rights.

           The authorities cited above requiring personal participation by an individual

    § 1983 defendant, as well as the authorities requiring plausible, specific allegations

    against each individual, apply with equal force to State Patrol Defendants.

           The Amended Complaint predominantly makes allegations against all

    Defendants collectively. See, e.g., Am. Compl., ¶¶ 441, 445, 471, 472, and 485 (Doc.

    46) (alleging federal constitutional violations by “Defendants” in Plaintiffs’ First, Second,

    Third and Fourth claims); see also ¶¶ 202, 211 – 215; 217, 219, 221, 238, 242, 253

    (describing the allegedly unlawful actions of “Defendants” in the cleanup of Lincoln

    Park). This sort of collective pleading is insufficient to state a § 1983 claim against

    individually named defendants. See Walker v. Mohiuddin, 947 F.3d 1244, 1249-50 (10th

    Cir. 2020); Robbins, 519 F.3d at 1250 (“Given the complaint’s use of either the

    collective term ‘Defendants’ or a list of the defendants named individually but with no

    distinction as to what acts are attributable to whom, it is impossible for any of these



                                                 16
Case 1:20-cv-02985-WJM-SKC Document 114 Filed 12/11/20 USDC Colorado Page 17 of 22




    individuals to ascertain what particular unconstitutional acts they are alleged to have

    committed.”). When multiple defendants are sued under §1983, “it is particularly

    important . . . that the complaint make clear exactly who is alleged to have done what to

    whom, to provide each individual with fair notice as to the basis of the claims against

    him or her, as distinguished from collective allegations against the state.” Robbins, 519

    F.3d at 1249-50 (emphasis in original).

           Contrary to these well-established principles, Plaintiffs bring numerous § 1983

    claims against 32 individual CSP troopers with no allegations that any one of them in

    particular engaged in a specific act that was unconstitutional. The Amended Complaint

    makes no reference to the individual State Patrol Defendants outside of the paragraphs

    stating the Court’s jurisdiction over each officer. The Amended Complaint does not

    identify the supposed unlawful act taken by each trooper. Plaintiffs never identify that

    any individual trooper seized Plaintiffs’ property, failed to provide them with some

    process, or placed Plaintiffs in danger. As a result, Plaintiffs have not identified any

    basis for the individual capacity claims against State Patrol Defendants.

           Likewise, because Plaintiffs have not established constitutional violations, the

    individual CSP troopers are entitled to qualified immunity. As a result, Plaintiffs’ First,

    Second, Third, and Fourth Claims against the State Patrol Defendants should be

    dismissed.

           VI.    Plaintiffs further fail to establish the elements of their federal claims,
                  which also entitles all State Defendants to qualified immunity.

                  A.     Plaintiffs’ takings claim




                                                  17
Case 1:20-cv-02985-WJM-SKC Document 114 Filed 12/11/20 USDC Colorado Page 18 of 22




           In Plaintiffs’ Second Claim for Relief, Plaintiffs aver that “[b]y seizing and

    destroying Plaintiffs’ property, “Defendants” meaningfully and permanently interfered

    with Plaintiffs’ possessory interest in their property and destroyed Plaintiffs’ property

    without just compensation.” Am. Compl., ¶ 455 (Doc. 46). But as stated above, the

    Amended Complaint lacks facts showing that any State Defendant actually seized or

    destroyed Plaintiffs’ property. Plaintiffs thus fail to state any takings claim, and all State

    Defendants are entitled to qualified immunity.

           The claim suffers a legal defect as well. The Takings Clause forbids the taking of

    property for public use without just compensation. U.S. Const. amend. V. But the

    seizure of property pursuant to a governmental entity’s police power is not a taking for

    public use. See Bennis v. Michigan, 516 U.S. 442, 452–53 (1996) (“The government

    may not be required to compensate an owner for property which it has already lawfully

    acquired under the exercise of governmental authority other than the power of eminent

    domain.”) (citing cases); Lawmaster v. Ward, 125 F.3d 1341, 1351 (10th Cir. 1997)

    (finding plaintiff who alleged law enforcement agents seized his property pursuant to a

    search warrant had nevertheless failed “to allege any facts showing how his property

    was taken for public use in violation of the Fifth Amendment.”); Lech v. Jackson, 791 F.

    App’x 711, 719 (10th Cir. 2019) (holding that because police officers who damaged a

    residence while pursuing a criminal suspect acted pursuant to its police power, rather

    than the power of eminent domain, the officers’ actions did not constitute a taking for

    purposes of the Takings Clause). Recognizing this principle, district courts in other

    circuits have dismissed takings claims for seizures of homeless individuals’ property



                                                  18
Case 1:20-cv-02985-WJM-SKC Document 114 Filed 12/11/20 USDC Colorado Page 19 of 22




    where the officials were not acting pursuant to eminent domain. See, e.g., Cooley v.

    City of Los Angeles, No. 2:18-CV-09053-CAS-PLAX, 2019 WL 1936437, at *5 (C.D.

    Cal. May 1, 2019); Sanchez v. City of Fresno, 914 F. Supp. 2d 1079, 1106-07 (E.D. Cal.

    2012) (dismissing takings claim where city seized and destroyed property during

    cleanup of homeless encampments).

           Here, Plaintiffs acknowledge that the Denver Department of Public Health and

    Environment ordered the closure of Lincoln Park over public health concerns. Am.

    Comp., ¶¶ 194, 201, 204 (Doc. 46). Because Plaintiffs allege their property was seized

    pursuant to an exercise of Denver’s police power, Plaintiffs fail to state a claim for a

    taking. The failure to establish a constitutional violation of the Takings Clause further

    entitles all State Defendants to qualified immunity on that claim.

                  B.      Plaintiffs’ procedural due process claim

           In Plaintiffs’ Third Claim for Relief, Plaintiffs state that unspecified Defendants

    seized and destroyed Plaintiffs’ property without affording them a pre- or post-

    deprivation process for challenging the seizure of their property. Am. Compl., ¶¶ 471-72

    (Doc. 46). But while Plaintiffs claim that the Denver Defendants seized and destroyed

    their property, they make no such claim with respect to State Defendants none of whom

    seized property. Nor do Plaintiffs establish any process that State Defendants, who did

    not plan the cleanup, were obligated to provide to Plaintiffs. Finally, as stated above,

    Plaintiffs fail to allege that any individual trooper personally participated in an action that

    violated any Plaintiff’s procedural due process rights.




                                                  19
Case 1:20-cv-02985-WJM-SKC Document 114 Filed 12/11/20 USDC Colorado Page 20 of 22




           Plaintiffs fail to state a claim for the violation of their procedural due process

    rights as to State Defendants, and because Plaintiffs have failed to state a claim, the

    State Defendants are entitled to qualified immunity.

                  C.     Plaintiffs’ substantive due process rights

           In their Fourth Claim for Relief, Plaintiffs claim State Defendants violated their

    substantive due process rights by creating a risk to Plaintiffs of greater exposure to

    COVID-19 and/or the elements in conducting the Lincoln Park cleanup. Am. Compl.,

    ¶ 485 (Doc. 46). Denver’s Motion to Dismiss (Doc. 82, pp. 17-22) accurately cites the

    five-part test for a plaintiff to show that a defendant created a “special danger” sufficient

    to trigger substantive due process protections, and correctly emphasizes that a state

    actor must have created the danger and acted with a conscious disregard of an obvious

    risk to Plaintiffs’ safety. See, e.g., Uhlrig v. Harder, 64 F.3d 567, 574 (10th Cir. 1995).

    The test also requires a plaintiff “to do more than show that a government actor

    intentionally or recklessly caused injury to the plaintiff by abusing or misusing

    government power.” Id. “[P]laintiff[s] must demonstrate a degree of outrageousness and

    a magnitude of potential or actual harm that is truly conscience shocking.” Id. (the

    standard requires a “high level of outrageousness.”). State Defendants adopt Denver’s

    additional description of the test and the cases Denver cites applying this standard to

    the rights of homeless persons.

           As to State Defendants, Plaintiffs’ only allegations relevant to the substantive due

    process analysis are that State Patrol Defendants provided security for the construction

    of a fence surrounding Lincoln Park; that State Patrol Defendants prevented individuals



                                                  20
Case 1:20-cv-02985-WJM-SKC Document 114 Filed 12/11/20 USDC Colorado Page 21 of 22




    from entering the park after it was closed; and that the Governor directed these actions.

    Am. Compl., ¶ 222 (Doc. 46). Plaintiffs do not single out any State Defendant as

    responsible for creating the danger, but instead contend generally that the actions of

    “Defendants” were conscience-shocking because Defendants collectively were aware

    that “the risk of greater exposure to COVID-19 and/or exposure to the elements was

    obvious and known to Defendants.” Id. at ¶ 488.

           But Plaintiffs’ own allegations undercut the basis for this claim against State

    Defendants. Denver health officials, not State Defendants, chose to close the park due

    to health concerns. Id. at ¶¶ 193, 194. Plaintiffs were given more than four hours to

    collect their belongings. Id. ¶¶ 203, 216. And there are no allegations that State

    Defendants had any role in participating in cleanups of other camping areas, or in

    suggesting that homeless individuals be placed in indoor shelters. None of these

    allegations establish conduct by State Defendants that is so egregious that it rises to the

    level of shocking the conscience.

           At most, Plaintiffs have alleged that State Defendants assisted Denver’s efforts to

    close Lincoln Park, not that State Defendants otherwise prevent outdoor camping,

    thereby increasing the danger to Plaintiffs. Plaintiffs have not shown, and cannot show,

    that camping outside Lincoln Park posed a greater danger to Plaintiffs than camping

    inside the park.

           Plaintiffs’ allegations are insufficient to show that State Defendants’ limited

    involvement in the Lincoln Park cleanup created a special danger, caused Plaintiffs

    actual harm, or put them in a position where they faced a substantial risk to their health



                                                 21
Case 1:20-cv-02985-WJM-SKC Document 114 Filed 12/11/20 USDC Colorado Page 22 of 22




    and safety. See Cobine v. City of Eureka, 250 F. Supp. 3d 423, 433 (N.D. Cal. 2017)

    (dismissing a substantive due process claim in the absence of evidence that the closure

    of a homeless encampment on city property increased the dangers to homeless

    plaintiffs). This defect leads to both dismissal of the Fourth claim and entitles State

    Defendants to qualified immunity.

                                          CONCLUSION

           For all these reasons, State Defendants request that the Court dismiss all claims

    against them and reward other relief as is just and proper.

           Respectfully submitted this 11th day of December, 2020.

                                           PHILIP J. WEISER, Attorney General


                                           s/ Kathleen Spalding
                                           STEPHANIE LINDQUIST SCOVILLE, #31182*
                                           First Assistant Attorney General
                                           KATHLEEN SPALDING, #11886*
                                           Senior Assistant Attorney General
                                           EMELY GARCIA, #55413*
                                           Attorney General Fellow
                                           Ralph L. Carr Colorado Judicial Center
                                           1300 Broadway, 10th Floor
                                           Denver, CO 80203
                                           Telephone: 720-508-6000
                                           Email: Stephanie.scoville@coag.gov;
                                                   Kit.spalding@coag.gov ;
                                                  Emely.garcia@coag.gov
                                           *Counsel of Record
                                           Attorneys for State Defendants




                                                 22
